931 F.2d 887Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Annette Louis DEFUSCO, Defendant-Appellant.
No. 90-6919.
United States Court of Appeals, Fourth Circuit.
Submitted March 4, 1991.Decided April 25, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CR-89-349-A)
Annette Louis DeFusco, appellant pro se.  Robert Chestnut, Office of the United States Attorney, Alexandria, V., for appellee.
E.D.Va.
DISMISSED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Annette DeFusco seeks to appeal the district court's order denying her motion to withdraw her guilty pleas.  The district court denied her motion on the basis that her earlier notice of appeal challenging her guilty pleas and sentences deprived it of jurisdiction to consider the motion.  The notice of appeal of the district court's order refusing to address the motion to withdraw her guilty pleas is signed only by David DeFusco, Annette's husband.


2
This Court has held that each pro se defendant who wishes to appeal must sign the notice of appeal.    See Covington v. Allsbrook, 636 F.2d 63 (4th Cir.1980), cert. denied, 451 U.S. 914 (1981).  Annette DeFusco's failure to sign the notice of appeal prevents this Court from exercising its appellate jurisdiction in her case.1   Accordingly, we dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.



1
 Mrs. DeFusco's motion to extend the time to file an informal brief is denied.  We have no jurisdiction of this appeal in any event
We note in passing that Annette DeFusco was convicted January 12, 1990 and filed her notice of appeal from that conviction March 7, 1990, and that the district court extended the time for filing the notice of appeal by order dated March 8, 1990.  Mrs. DeFusco filed a motion to withdraw her guilty plea on July 16, 1990, which was denied by order of the district court filed August 21, 1990.  The August 21 order of the district court obviously referred to the notice of appeal filed March 7, 1990.  The appeal commenced by the notice of appeal filed March 7 was No. 90-5320.
Mrs. DeFusco filed a notice of appeal on September 10, 1990, from the district court's order of August 21, 1990.  This appeal is No. 90-6919, and it is this notice of appeal which is ineffective because not signed by Annette DeFusco.
We also note that in appeal No. 90-5320 Annette DeFusco has had granted her request to withdraw that appeal and the clerk dismissed the appeal on December 11, 1990.  Annette DeFusco's motion to withdraw her motion to dismiss appeal No. 90-5320 was denied byclerk's order filed February 13, 1991.  The foregoing is included in this opinion for the sake of completeness.